Title: From George Washington to Timothy Pickering, 20 March 1779
From: Washington, George
To: Pickering, Timothy


Sir
Head Quarters Middle Brook 20th March 1779.
I have the honor of yours of the 13th instant inclosing a Copy of a letter from Colo. Brodhead with an estimate of the Stores necessary for an expedition against Detroit—As there is no probability of an attempt upon that post at this time, I should not think it prudent to send the Artillery required and necessary Stores just now, but as we do not know what an unlooked for turn in the affairs of the enemy may enable us to undertake I think it will be good policy to have such a train prepared at Carlisle which may be moved forward should circumstances require it—The Quarter Master and Commy General have given directions and are making the necessary preparations in their respective departments.
I imagine that the quantities of Shoes, Shirts, Overalls and hunting Shirts which you propose to send up, were calculated upon a supposition that a larger force would be employed to the Westward than there really will. If you form your estimates of Cloathing upon the supply of 800 Men it will be sufficient. You will, I dare to say, agree with me, that our magazines at that distance should contain nothing superfluous.
In my several conferences with the Committee of Congress it was evident that they wished upon the present prospect of Affairs to decrease rather than increase the Cavalry on account of the immense expence and difficulty of their subsistence. I would not therefore encourage Colo. White to inlist any new Recruits. If the Regiment has any spare Horses they will be wanted to remount Baylor’s Dragoons who lost most of theirs when surprized last Fall.
I have just recd a letter from Mr Mease informing me that he has forwarded 2000 pair Overhalls—1000 shirts and 1000 pair of shoes. He says should more overhalls be wanting he has 10,000 pair ready. As it will be sometime before the season will admit of that kind of cloathing being worn, I would not wish them to be sent forward yet—but as many shirts and shoes as can be procured—Be pleased to order what Blankets are in the Cloathiers Store to be forwarded to Camp. Many of the Men are destitute and all those who go upon the Indian Expedition must be supplied with that Article. I have the honor &.
